Citation Nr: 1824785	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to February 1992. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2016.   Thereafter, the Boarded remanded this appeal in March 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

A veteran may be entitled to benefits under 38 U.S.C. § 1151 if VA failed to timely diagnose or properly treat a disability, thereby causing increased disability or death. The continuance or natural progression, that is, worsening, of a disease or injury may be the basis of eligibility under 38 U.S.C. § 1151, only if it is attributable to VA's failure to timely diagnose and properly treat the disease or injury. 38 C.F.R. § 3.361(c)(2).

The elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered. See VAOPGCPREC 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010).

The Veteran's claims file reveals that the Veteran has experienced chronic neck and back pain since 1992. See June 1992 Oklahoma City VAMC Radiographic Report. 

In a February 2011 Statement in Support of Claim, the Veteran expressed that he first injured his lumbar spine in 1989. In addition the Veteran stated that he injured his lumbar spine again, along with his neck in 1991 during night time exercises. The Veteran expressed that he was put on pain killers for many years and told that he had fibromyalgia and muscle spasms. 

The Veteran was afforded a VA medical opinion in June 2017. The examiner stated that the only neurological encounter found on the Veteran's patient record was an assessment in response to a December 2009 consult. The examiner expressed that there was no subsequent treatment. 

In addition, the examiner stated that it is not at all clear what treatment the Veteran contends the VA was responsible for, since the treatment was performed outside by a private practitioner. The examiner opined that the claimed cervical spine disability was not caused or became worse as a result of VA treatment and that there is no evidence of an additional disability but if there was an additional disability; there is no evidence of neglect, carelessness, lack of skill, or fault on the part of the VA.

In addition, the examiner opined that there is no evidence of an additional disability but if there was an additional disability, there is no event that could have been foreseen other than the Veteran's unnecessary and predictably unsuccessful surgery he received elsewhere. 

The examiner concluded that being that there was no disease state and no indication for surgery, there was no failure on the part of the VA to diagnose it. 

The Board finds that the June 2017 opinion is inadequate. First, the examiner did not address the Veteran's testimony that that he had gone to the VA for his neck and back pain prior to his surgery performed by a private practitioner and that VA continually told the Veteran that he had fibromyalgia and muscle spasms.  See Board hearing transcript at 3. 

Second, the examiner did not explain whether VA failed to properly treat the Veteran's neck disability prior to his surgery performed by a private practitioner, thereby causing a worsened disability.  Therefore a remand is necessary in order to obtain another medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, provide the Veteran's claims folder to a qualified clinician in order to provide opinions on the questions below regarding the Veteran's claimed cervical spine disability. If the clinician deems necessary, schedule the Veteran for a VA medical examination to determine the answers to the questions below. 

The claims folder, and a copy of this remand, must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

After reviewing the claims file, the clinician is asked to provide responses to the following:

a. Is it at least as likely as not (a probability of 50 percent or greater) that VA medical care providers failed to properly treat a then present neck disease or injury before the Veteran had surgery by a private practitioner?  That is, did VA failure to properly diagnose and treat a disability when the Veteran sought VA care (prior to the private treatment)?

b. If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that a VA physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have rendered treatment? 

c. If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran suffered a disability which probably would have been avoided if proper treatment had been rendered?

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached. The clinician is reminded that the term " as likely as not: does not mean " within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the preposition as it is to find against it.

3. After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated. If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




